*898
ORDER

PER CURIAM.
Following a jury trial, Larry and Susan Williams appeal from the denial of their claims for dental malpractice and loss of consortium against Sam Hayes, D.D.S. The Williams contend the trial court erred in allowing their expert to be cross-examined regarding the suspension of his medical license.
Upon review of the briefs and the record, we find no abuse of the trial court’s discretion and affirm the defense judgment. Because a published opinion would have no precedential value, we have provided the parties with a Memorandum explaining the reasons for our decision.
AFFIRMED. Rule 84.16(b).